Citation Nr: 0621244	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  98-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the left (minor) elbow, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
`

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 


INTRODUCTION

The veteran served on active duty from September 1951 to 
March 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's service-connected osteoarthritis of the left 
elbow is currently manifested by limitation of flexion to no 
worse than 90 degrees, limitation of extension to no worse 
than 20 degrees, limitation of supination to no worse than 35 
degrees, and limitation of pronation to no worse than 20 
degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation for a osteoarthritis 
of the left (minor) elbow, currently evaluated as 20 percent 
disabling for impairment of supination and pronation, have 
not been met; however, the criteria for an additional, 
separate 20 percent disability rating for limitation of 
flexion of the forearm have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5206, 5207, 5213 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Inform and Assist
The veteran's claim was originally denied by a rating 
decision in August 1997.  In a February 2002 letter, VA 
informed the veteran of what information and evidence was 
needed to substantiate the claim for an increased rating, 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in 
February 2002 was harmless error.  While the notice provided 
to the veteran in that letter was not given prior to the 
first RO adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) and, after the notice was provided, 
the veteran's claim was re-adjudicated by Supplemental 
Statements of the Case (SSOCs) in July 2004 and December 
2005.  These actions essentially cured the error in the timing 
of the notice.  Any defect with respect to the effective date 
of the notice provided in this case will be rectified by the 
RO when it effectuates the grant.  

As for VA's duty to assist, the veteran's service medical 
records and VA medical records have been obtained.  There is 
no indication that additional relevant (i.e., pertaining to 
treatment for the disability on appeal) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  VA examinations were provided to the veteran in July 
1997, January 2000, and August 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further, VA's efforts have complied with the 
instructions contained in the November 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  In June 2006, the Board granted the 
veteran's motion to advance this case on the docket due to 
his advanced age.  38 C.F.R. § 20.900(c) (2005).

Analysis
The veteran's post-traumatic osteoarthritis of the left 
(minor) elbow is rated as 20 percent disabling under 
Diagnostic Code 5213 for limitation of pronation of the minor 
extremity with motion lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  A higher, 30 
percent, evaluation under Diagnostic Code 5213 for the minor 
arm requires loss of supination and pronation with the hand 
fixed in supination or hyperpronation.  38 C.F.R. 4.71a, 
Diagnostic Code 5213 (2005).  In this case the veteran has 
only limitation or supination and pronation but not complete 
loss of these movements.  The veteran has shown pronation to 
no worse than 20 degrees and supination to no worse than 35 
degrees.  The preponderance of the evidence is against the 
assignment of a higher rating under Diagnostic Code 5213.  

Separate disability ratings are available under Diagnostic 
Codes 5206 and 5207.  38 C.F.R. 4.71a, Diagnostic Code 5213, 
NOTE (2005); see also Esteban v. Brown, 6 Vet. App. 259 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition).  Under Diagnostic Code 5206, a 10 percent rating 
is assigned for limitation of flexion of the minor forearm to 
100 degrees.  Limitation of flexion to 90 degrees warrants a 
20 percent disability rating.  A 30 percent disability rating 
for the minor forearm requires limitation of flexion to 70 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).  
The greatest limitation of flexion of the veteran's left 
(minor) forearm is flexion to 90 degrees shown on VA 
examination of the veteran in August 2005.  This supports the 
assignment of a separate 20 percent rating under Diagnostic 
Code 5206 for the veteran's left elbow disability.  The 
preponderance of the evidence is against a higher rating 
under Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
for limitation of extension of the minor forearm to 45 
degrees.  The greatest limitation of extension of the 
veteran's left (minor) forearm is extension to 20 degrees 
(i.e., lacking 20 degrees from full extension) shown on VA 
examination of the veteran in August 2005.  Accordingly, the 
preponderance of the evidence is against a compensable rating 
under Diagnostic Code 5207.  The veteran does not meet the 
criteria for a 10 percent disability rating under this 
diagnostic code.

The veteran has also reported limitation of motion of his 
fingers as a result of his service-connected left elbow 
disability; however, on VA examination of the veteran in 
August 2005, the examiner determined that the veteran had no 
limitation of motion of his fingers.  Accordingly, the 
preponderance of the evidence is against the assignment of 
any separate disability rating for the claimed additional 
disability.

In summary, evidence supports a separate 20 percent 
disability rating for limitation of flexion of the veteran's 
left forearm.  The preponderance of the evidence is against a 
higher rating for limitation of flexion, a rating for 
limitation of pronation or supination higher than 20 percent, 
and a separate compensable rating under any other applicable 
diagnostic code.  In reaching these conclusions, the Board 
has considered the overall disability picture demonstrated by 
the record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran's disability is manifested by pain and 
limitation of motion.  Although the veteran has pain on 
motion, the Board finds that the assigned disability ratings 
consider the veteran's functional loss, pain, and weakness 
resulting from his osteoarthritis of the left elbow.  Indeed, 
without consideration of these factors, the veteran would not 
be entitled to a compensable rating for limitation of 
flexion.


ORDER

Entitlement to a disability rating greater than 20 percent 
for impairment of supination and pronation of the left 
(minor) elbow and forearm is denied.

Entitlement to a separate 20 percent disability rating, but 
no higher, for limitation of flexion of the left (minor) 
forearm is granted, subject to the laws and regulations 
governing to the award of monetary benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


